Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County, imposed May 21, 1979, on his conviction of grand larceny in the third degree, upon his plea of guilty, the sentence being a prison term of four months. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year period of probation and case remanded to the Supreme Court, Suffolk County, to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Hopkins, J. P., Damiani, Titone and Lazer, JJ., concur.